Citation Nr: 1126060	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and his decorations include the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims folder reveals that there are potentially relevant VA post-service outpatient records missing from the claims folder.  In particular, in August 2006, the Veteran submitted a statement suggesting that he was treating with the VAMC in Orlando, Florida, for the prior three years.  Thus, he dated his initial treatment back to August 2003.  A review of the claims folder reveals that the earliest VA treatment records are dated in April 2004.  Thus, there appears to be missing initial VA treatment records.  Also, the most recent VA treatment records in the claims folder are dated in January 2007, more than four years ago.  Many current records, therefore, appear to also be missing.  A remand is required as VA has a duty to assist the Veteran in obtaining records such as these, which are in the control of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010).

In addition, the Board observes that the Veteran was not afforded a VA examination with regard to his claims, and that one is necessary to decide this claim.  The Veteran essentially maintains that he has current right and left knee and right and left ankle disabilities due to parachute jumps and hard landings in service.  In addition, he competently reports having right and left knee and right and left ankle problems since service.

A review of the claims folder reveals that the Veteran received a Parachutist Badge and also sought treatment several times due to issues related to the ankle.  Thus, there is evidence of in-service incurrence (i.e. parachute jumps) that might have lead to joint disability.  And, a review of the current record shows treatment currently for issues related to both the knees and ankles.  For this reason, examination is necessary to determine the current nature of the Veteran's knee and ankle disabilities, and to opine as to the etiology of those disabilities.  The Veteran should be afforded the appropriate VA examination, taking into account the in-service activities and treatment, and to assess the nature and etiology of any current knee and/or ankle disability.  Also, the Veteran has made lay statements regarding the initial manifestation of his knee and ankle pain.  As such, after the outstanding records are associated with the claims folder, the Board finds that he should be afforded VA examination that take into consideration service personnel and treatment records, as well as the Veteran's lay reports regarding the onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient treatment records relating to treatment of any of the claimed disabilities at any VA facility from the date of the Veteran's discharge from active service to the present.  Associate all relevant records with the claims folder.  

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right knee, left knee, right ankle, and/or left ankle disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including X-rays, should be performed and all findings should be reported in detail.  

The examiner must acknowledge and discuss the Veteran's in-service activity of parachute jumping, his service treatment records, and his competent post-service report regarding the onset and continuity of his knee and ankle symptomatology and opine as to whether it is at least as likely as not that any right knee, left knee, right ankle, and/or left ankle disability is related to or had its onset in service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

